

EXECUTION VERSION

--------------------------------------------------------------------------------



EQUITY REGISTRATION RIGHTS AGREEMENT



DATED AS OF JANUARY 11, 2008



BY AND BETWEEN


CHINA MOBILE MEDIA TECHNOLOGY INC.


AND


ABAX LOTUS LTD.
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
THIS EQUITY REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of January 11, 2008, by and between (i) China Mobile Media Technology
Inc., a Nevada corporation (the “Company”) and (ii) Abax Lotus Ltd. (“Abax”, the
“Purchaser”).
 
RECITALS
 
WHEREAS, this Agreement is made pursuant to the Securities Purchase Agreement,
dated as of December 28, 2007, by and among the Company, the Purchaser and the
other parties thereto (the “Purchase Agreement”), pursuant to which the
Purchaser has agreed to purchase up to RMB170,000,000 in an aggregate principal
amount of the Guaranteed Senior Notes due 2014 (the “Notes”) of Magical Insight
Investments Limited, a British Virgin Islands corporation and a wholly-owned
subsidiary of the Company, and six-year warrants to purchase a total of
12,000,000 shares of the Company’s Common Stock, par value $0.001 (the “Common
Stock”) at an exercise price of $2.00 per share, pursuant to the Purchase
Agreement and the Warrant Agreement.
 
WHEREAS, in consideration of Purchaser’s entering into the Purchase Agreement,
the Company has agreed to provide the registration rights set forth in this
Agreement.
 
WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Purchaser set forth in Section 3 of the Purchase Agreement.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.
 
AGREEMENT
 
The parties hereby agree as follows:
 
SECTION 1.
DEFINITIONS.

 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
“Affiliate”: As defined in Rule 144 of the Securities Act.
 
“Closing Date”: The date hereof.
 
“Common Stock”: As defined in the Recitals.
 
“Company”: As defined in the Preamble.
 
“Exchange Act”: The Securities Exchange Act of 1934, as amended.
 
“Existing Registration Rights” means that certain registration rights granted
under (i) agreement dated February 8, 2007 by and among General Components, Inc.
and the purchasers defined therein and (ii) the Subscription Agreement dated
June 15, 2007 by and among Hi-Tech Wealth Inc. and the subscribers identified
therein.
 
 
1

--------------------------------------------------------------------------------

 
 
“Holder”: Any Person who holds Warrants or Registrable Securities. A Person is
deemed to be a Holder whenever such Person owns Warrants or Registrable
Securities or has the right to acquire such Registrable Securities by exercising
Warrants held by such Person, whether or not such acquisition has actually been
effected.
 
“Indemnified Party”: As defined in Section 7 hereof.
 
“Inspectors”: As defined in Section 3 hereof.
 
“Liquidated Damages Period”: As defined in Section 4 hereof.
 
“Notes”: As defined in the Recitals.
 
“Person”: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, government or any
agency or political subdivision thereof or any other entity.
 
“Principals’ Shares”: The Common Stock or other securities that any Holder may
acquire directly or indirectly from any of Gain Thousand Limited, Develop Good
International Limited or Brightcenter Group Limited, together with any other
securities which such Holder may acquire on account of any such securities,
including, without limitation, as the result of any dividend or other
distribution on Common Stock or any split or combination of such Common Stock.
 
“Prospectus”: The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective, as supplemented by any
prospectus supplement, and all material incorporated by reference into such
prospectus.
 
“Purchase Agreement”: As defined in the Recitals.
 
“Purchaser”: As defined in the Recitals.
 
“Recommencement Date”: As defined in Section 5 hereof.
 
“Registrable Securities”: At any time, any of (i) the Warrant Shares (whether or
not the related Warrants have been exercised), (ii) Principals’ Shares and (iii)
any other securities issued or issuable with respect to any Warrant Shares or
Principals’ Shares by way of stock dividends or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. As to any particular Registrable Securities, such
securities shall cease to be Registrable Securities when (a) a Registration
Statement with respect to the offering of such securities by the Holder thereof
shall have been declared effective under the Securities Act and such securities
shall have been disposed of by such Holder pursuant to such Registration
Statement, (b) such securities have been sold to the public pursuant to Rule
144(k) (or any similar provisions then in force, but not Rule 144A) promulgated
under the Securities Act, (c) such securities may be sold without restriction
under Rule 144 (or successor rule), including following the existence of any
cashless exercise provision of the Warrants, (d) such securities shall have been
otherwise transferred by the Holder thereof and new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company or its transfer agent and subsequent disposition of
such securities shall not require registration or qualification under the
Securities Act or any similar state law then in force or (e) such securities
shall have ceased to be outstanding.
 
 
2

--------------------------------------------------------------------------------

 
 
“Registration Default”: As defined in Section 4 hereof.
 
“Registration Statement”: Any registration statement of the Company relating to
the registration for resale of Registrable Securities (in an amount permissible
under the Rule 415 Interpretive Position) that is filed pursuant to the
provisions of this Agreement, including the Prospectus included therein, all
amendments thereto (including post-effective amendments) and all exhibits and
all material incorporated by reference therein.
 
“Rule 415”: Rule 415 promulgated by the SEC pursuant to the Securities Act, as
such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same purpose and effect as
such Rule.
 
“Rule 415 Interpretative Position”: The then-current interpretation of the staff
of the SEC regarding the availability of Rule 415 for continuous or delayed
offerings of securities for the account of selling securityholders.
 
“SEC”: The Securities and Exchange Commission.
 
“Securities Act”: The Securities Act of 1933, as amended.
 
“Shelf Registration”: As defined in Section 2 hereof.
 
“Suspension Notice”: As defined in Section 5 hereof.
 
“Warrant Agreement”: The Warrant Agreement dated the Closing Date by and between
the Company and The Hongkong and Shanghai Banking Corporation, as Warrant Agent.
 
“Warrant Shares”: The Common Stock or other securities that any Holder may
acquire upon exercise of a Warrant, together with any other securities which
such Holder may acquire on account of any such securities, including, without
limitation, as the result of any dividend or other distribution on Common Stock
or any split or combination of such Common Stock as provided for in the Warrant
Agreement.
 
“Warrants”: The warrants of the Company issued and sold pursuant to the Purchase
Agreement and the Warrant Agreement, together with any warrants issued in
substitution or replacement therefor.
 
SECTION 2.
FILING OF REGISTRATION STATEMENT.

 
(a) Subject solely to the limitation set forth in Section 7(c) of the Existing
Registration Rights Agreement, as soon as reasonably practicable after the
Closing Date, the Company shall prepare and cause to be filed with the SEC
pursuant to Rule 415 a Registration Statement on the appropriate form relating
to resales of all Registrable Securities (the “Shelf Registration”) provided,
that the Company shall only be required to register registrable securities up to
an amount permitted to be registered by the SEC pursuant to the Rule 415
Interpretive Position. The Company shall use its best efforts to cause any such
Registration Statement to be declared effective by the SEC as soon as reasonably
practicable and no later than June 9, 2008. In the event any Registrable
Securities are excluded from the Registration Statement due to the Rule 415
Interpretative Position, the Registrable Securities to be excluded shall be
allocated among all Holders on a pro rata basis based on the total number of
Registrable Securities proposed to be included in such Registration Statement.
 
 
3

--------------------------------------------------------------------------------

 
 
To the extent necessary to ensure that the Registration Statement is available
for sales of Registrable Securities by the Holders thereof entitled to the
benefit of this Section 2(a), the Company shall use its reasonable best efforts
to keep any Registration Statement required by this Section 2(a) continuously
effective, supplemented, amended and current as required by and subject to the
provisions of Section 2(a) hereof and in conformity with the requirements of
this Agreement, the Securities Act and the rules and regulations of the SEC
promulgated thereunder from time to time (including (A) preparing and filing
with the SEC such amendments and post-effective amendments to the Registration
Statement as may be necessary to keep such Registration Statement effective; (B)
cause the Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 under the Securities
Act, and complying fully with Rules 424, 430A and 462, as applicable, under the
Securities Act in a timely manner; and (C) comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement), until the date when all Registrable Securities covered
by the Registration Statement (i) have been sold pursuant thereto or (ii) may be
sold without volume restrictions pursuant to Rule 144(k) as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Holders.
 
(b) No Holder may include any of its Registrable Securities in any Registration
Statement pursuant to this Agreement unless and until such Holder furnishes in
writing to the Company within 10 business days of a request therefor, such
information as is requested by the Company regarding such Holder, the
Registrable Securities held by such Holder and the intended method of
disposition of the Registrable Securities held by such Holder, as shall be
reasonably required (but in no event shall such information provided be less
than the information required by Regulation S-K and other applicable SEC rules,
regulations and interpretations or such as is requested by the staff of the SEC
pursuant to any comment letter with respect to the Registration Statement) to
effect the registration of such Registrable Securities. Each selling Holder
agrees to promptly furnish (but in no event more than 5 business days following
the Company’s request) additional information required to be disclosed in order
to make the information previously furnished to the Company by such Holder not
materially misleading. The Company shall not have any obligation to include in a
Registration Statement Registrable Securities held by a Holder that does not
furnish the information requested by the Company pursuant to this Section 2(b).
 
(c) The Company shall be deemed not to have used its reasonable best efforts to
keep the Registration Statement effective during the requisite period if it
voluntarily takes any action that would result in Holders of Registrable
Securities covered thereby not being able to offer and sell such Registrable
Securities during that period, unless such action is required by applicable law
or this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.
REGISTRATION PROCEDURES.

 
In connection with the Shelf Registration, the following provisions shall apply:
 
(a) The Company shall (i) furnish to the Holders, prior to the filing thereof
with the SEC, an electronic copy of the Registration Statement and each
amendment thereof (and if a Holder so requests in writing, an electronic copies
of all documents incorporated therein by reference) and each supplement, if any,
to the Prospectus, which documents will be subject to the review and comment of
such Holders in connection with such sale, if any, for a period of at least five
business days, and the Company will not file any such Registration Statement or
related Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus to which Holders of a majority of the Registrable
Securities shall reasonably object within two business days after the receipt
thereof; and (ii) include the names of the Holders who propose to sell
Registrable Securities pursuant to the Registration Statement as selling
securityholders. A Holder’s objection shall be deemed to be a reasonable
objection to such filing if such Registration Statement, amendment, related
Prospectus or supplement, as applicable, as proposed to be filed, contains an
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading or fails
to comply with the applicable requirements of the Securities Act.
 
(b) The Company shall give written notice to the Holders:
 
(i) when the Registration Statement or any amendment thereto has been filed with
the SEC and when the Registration Statement or any post-effective amendment
thereto has become effective;
 
(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for additional information;
 
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for that
purpose;
 
(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and
 
(v) of the occurrence of any event that requires the Company to make changes in
the Registration Statement or the Prospectus in order that the Registration
Statement or the Prospectus does not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading.
 
(c) The Company shall make every commercially reasonable effort to obtain the
withdrawal at the earliest possible time, of any order suspending the
effectiveness of the Registration Statement.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) The Company shall furnish to each Holder, without charge, at least one
electronic copy of the Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, and if the Holder so
request in writing, all exhibits thereto (including those, if any, incorporated
by reference) after the filing of such documents with the SEC.
 
(e) The Company shall, during the period which the Registration Statement is
effective, deliver to each Holder an electronic copy of the Prospectus
(including each preliminary Prospectus) included in the Registration Statement
as such Holder may reasonably request. The Company consents, subject to the
provisions of this Agreement, to the use of the Prospectus by each of the
Holders in connection with the offering and sale of Registrable Securities
except after the giving of any notice pursuant to Sections 3(b)(ii)-(v).
 
(f) Prior to any public offering of the Registrable Securities pursuant to any
Registration Statement the Company shall use commercially reasonable efforts to
register or qualify or cooperate with the Holders and their respective counsel
in connection with the registration or qualification of the Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
states of the United States as any Holder reasonably requests in writing and do
any and all other acts or things necessary or advisable to enable the offer and
sale in such jurisdictions of the Registrable Securities; provided, however,
that the Company shall not be required to (i) qualify generally to do business
in any jurisdiction where it is not then so qualified or (ii) take any action
which would subject it to general service of process or to taxation in more than
a nominal amount in any jurisdiction where it is not then so subject.
 
(g) If requested by the Holders, the Company shall cooperate with the Holders or
underwriters to facilitate the preparation and delivery of certificates
representing the Registrable Securities to be sold pursuant to any Registration
Statement free of any restrictive legends and in such denominations and
registered in such names as the Holders may request a reasonable period of time
prior to sales of the Registrable Securities pursuant to such Registration
Statement.
 
(h) Upon the occurrence of any event contemplated by paragraphs (ii) through (v)
of Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company shall as promptly as
reasonably possible prepare and file a post-effective amendment to the
Registration Statement or a supplement to the related Prospectus and any other
required document so that, as thereafter delivered to Holders or purchasers of
Securities, the Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(i) Not later than the effective date of the Registration Statement, the Company
will provide a CUSIP number for the Registrable Securities and provide The
Depository Trust Company with printed certificates for the Registrable
Securities, in a form eligible for deposit with The Depository Trust Company.
 
(j) Use its commercially reasonable efforts to cause all such Registrable
Securities to be quoted on Nasdaq (if the Common Stock is so quoted), and enter
into such customary agreements including a listing application and
indemnification agreement in customary form, provided that the applicable
listing requirements are satisfied, and to provide a transfer agent and
registrar for such Registrable Securities covered by such registration statement
no later than the effective date of such registration statement.
 
 
6

--------------------------------------------------------------------------------

 
 
(k) Upon their execution of commercially customary confidentiality agreements
for securities offerings, the Company will make available for inspection by the
selling Holders, any underwriter participating in any disposition pursuant to
any Registration Statement, and any attorney, accountant or other agent retained
by any Holder or underwriter (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, if any, as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s and its
subsidiaries’ officers, directors and employees to supply all information and
respond to all inquiries reasonably requested by any such Inspector in
connection with such registration statement.
 
(l) If requested by the managing underwriter or underwriters or any Holder,
promptly incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriters, each selling Holder and the Company
agree should be included therein relating to the plan of distribution with
respect to such Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being sold to
such underwriters, the purchase price being paid therefor by such underwriters
and with respect to any other terms of the underwritten (or best efforts
underwritten) offering of the Registrable Securities to be sold in such
offering; and make all required filings of such prospectus supplement or
post-effective amendment as soon as practicable after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment.
 
(m) Cooperate with the selling Holders and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with or
any other securities exchange and/or the Financial Industry Regulatory
Authority;
 
(n) The Company will comply with all applicable rules and regulations of the SEC
and make available to its security holders, within the required time periods, an
earning statement covering a period of at least twelve months, beginning with
the first month after the effective date of the registration statement (as the
term “effective date” is defined in Rule 158(c) under the Securities Act), which
earning statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder or any successor provisions thereto.
 
(o) The Company shall enter into such customary agreements (including, if
applicable, an underwriting agreement in customary form, which may include
customary indemnification provisions) and take all such other action, if any, in
order to facilitate the disposition of the Registrable Securities pursuant to
the Shelf Registration, including (i) supporting any Holder’s efforts to execute
block trades with institutional buyers, (ii) making appropriate members of
senior management of the Company reasonably available (subject to consulting
with them in advance as to schedule) for customary participation in telephonic,
in-person conferences or “road show” presentations to potential investors, (iii)
obtaining customary opinions of counsel to the Company or comfort letters from
the Company’s independent auditors and (iv) delivering copies of Prospectuses as
may be requested by the managing underwriter or underwriters.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 4. REGISTRATION DEFAULT.
 
(a) The Company agrees that, in the event that (i) the Registration Statement
has not been declared effective by the SEC on or before July 11, 2008, or (ii)
if effectiveness of the Registration Statement is suspended at any time other
than pursuant to a Suspension Notice while any Registrable Securities remain
outstanding (each, a “Registration Default”, and July 11, 2008 or the time when
the Registration Statement is suspended, as the case may be, the “Registration
Default Date”), the Company shall pay an aggregate of $80,000 to the Holders for
each thirty-day period after such Registration Default Date until July 11, 2009
during which the Registration Default remains uncured, and thereafter the
Company shall pay an aggregate of $500,000 to the Holders for each six-month
period (such six-month period or thirty-day period, the “Liquidated Damages
Period”) until June 30, 2014 during which the Registration Default remains
uncured; each such cash payment shall be made on a pro rata basis in accordance
with each Holder’s percentage holding of the then outstanding Registrable
Securities and, in the case of amounts accruing after July 11, 2009 shall be
payable on the last day of such six-month period; provided, however, that if a
Holder fails to provide the Company with any information that is required to be
provided in the Registration Statement with respect to such Holder as set forth
herein, then the Registration Default Date as to such Holder shall be extended
until five (5) business days following the date of receipt by the Company of
such required information; provided further that the amount payable to any
Holder hereunder for any partial Liquidated Damages Period shall be prorated for
the number of actual days during such Liquidated Damages Period during which a
Registration Default remains uncured.
 
(b) The Company shall deliver said cash payment to the Holders by the seventh
business day after the Registration Default and for any subsequent Liquidated
Damages Period, the Company shall make said cash payment no later than the
seventh business day after the end of each such monthly Liquidated Damages
Period. If the Company fails to pay said cash payment to the Holders in full by
the seventh business day after the Registration Default or the end of such
Liquidated Damages Period, as the case may be, the Company will pay interest
thereon at a rate of 10% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holders, accruing daily from the
date such liquidated damages are due until such amounts, plus all such interest
thereon, are paid in full.
 
SECTION 5.
LIMITATIONS, CONDITIONS AND QUALIFICATIONS TO OBLIGATIONS UNDER REGISTRATION
COVENANTS.

 
The obligations of the Company described in Section 2 of this Agreement are
subject to each of the following limitations, conditions and qualifications:
 
(a) Subject to the next sentence of this paragraph, the Company shall be
entitled to postpone, for a reasonable period of time, the filing of
effectiveness of, or suspend the right of any Holder to make sales pursuant to,
any Registration Statement otherwise required to be prepared, filed and made and
kept effective by it under the registration covenants described in Section 2
hereof; provided, however, that the duration of such postponement or suspension
may not exceed 90 days in any 365-day period. Such postponement or suspension
may be effected only if (i) (A) an event or circumstance occurs and is
continuing as a result of which such Registration Statement, any related
Prospectus or any document incorporated therein by reference as then amended or
supplemented or proposed to be filed would, in the Company’s good faith
judgment, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein (in the case of
the Prospectus, in the light of the circumstances under which they were made)
not misleading and (B)(1) the Company determines in its good faith judgment that
the disclosure of the event at that time would have a material adverse effect on
the business, operations or prospects of the Company or (2) the disclosure
otherwise relates to a material business transaction or development that has not
yet been publicly disclosed or (ii) the Company shall have received a notice
referred to Sections 3b(ii)-(iv) hereof. If the Company shall so postpone the
filing or effectiveness of, or suspend the rights of any Holders to make sales
pursuant to, a Registration Statement it shall, as promptly as possible, notify
the Holders of such determination (in each case, a “Suspension Notice”). Upon
receipt of such Suspension Notice, each Holder will forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 3(h) hereof, or (ii) such Holder is advised
in writing by the Company that the use of the Prospectus may be resumed, and has
received copies of any additional or supplemental filings that are incorporated
by reference in the Prospectus (in each case, the “Recommencement Date”). Each
Holder receiving a Suspension Notice hereby agrees that it will either (i)
destroy any Prospectuses, other than permanent file copies, then in such
Holder’s possession which have been replaced by the Company with more recently
dated Prospectuses or (ii) deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies, then in such Holder’s possession of
the Prospectus covering such Registrable Securities that was current at the time
of receipt of the Suspension Notice.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) The Company’s obligations shall be subject to the obligations of the Holders
to furnish all information and materials and to take any and all actions as may
be required under federal and state securities laws and regulations (including
any comments issued by the SEC staff with respect to the Registration Statement
or the matters related thereto) to permit the Company to comply with all
applicable requirements of the SEC and to obtain any acceleration of the
effective date of such Registration Statement.
 
SECTION 6.
REGISTRATION EXPENSES.

 
(a) All expenses incident to the Company’s performance of and compliance with
this Agreement will be borne by the Company, including without limitation:
 
(i) all registration and filing fees and expenses;
 
(ii) all fees and expenses of compliance with federal securities and state “blue
sky” or securities laws;
 
(iii) all expenses of printing (including printing certificates for the
Registrable Securities and printing of prospectuses), messenger and delivery
services and telephone usage;
 
 
9

--------------------------------------------------------------------------------

 
 
(iv) all fees and expenses customarily paid by an issuer in connection with an
underwritten offering (which shall include reasonable legal fees and
disbursements payable to one counsel for all of the Holders, if appointed, but
in no event including any expenses in connection with any “roadshow” or similar
expenses);
 
(v) all fees and disbursements of counsel for the Company;
 
(vi) all fees and disbursements of independent certified public accountants of
the Company (including the expenses of any special audit required by or incident
to such performance); and
 
(vii) all other reasonable out-of-pocket expenses of any Holder which are
customarily paid by an issuer.
 
(b) The Company will bear its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any Person, including special experts, retained by the Company.
 
SECTION 7.
INDEMNIFICATION.

 
(a) The Company agrees to indemnify and hold harmless each Holder and each
Person, if any, who controls such Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act from and against any losses,
claims, damages or liabilities, joint or several, or any actions in respect
thereof (including, but not limited to, any losses, claims, damages, liabilities
or actions relating to purchases and sales of the Registrable Securities) to
which each Indemnified Party (as defined in Section 7(c) below) may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages, liabilities or actions arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement or Prospectus or in any amendment or supplement
thereto or in any preliminary Prospectus relating to a Registration, or arise
out of, or are based upon, the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Prospectus, in light of the circumstances under
which they were made) not misleading, and shall reimburse, as incurred, the
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, (i) that the Company
shall not be liable (A)in any such case to the extent that such loss, claim,
damage or liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement or Prospectus or in any amendment or supplement thereto
or in any preliminary Prospectus relating to a Registration Statement in
reliance upon and in conformity with written information pertaining to such
Holder or such Holder’s proposed method of distribution of Registrable
Securities and furnished to the Company by or on behalf of such Holder
specifically for inclusion therein; (B) in the case of an occurrence of an event
of the type specified in Section 3(b)(ii)-(v), the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective; and (ii) with respect to
any untrue statement or omission or alleged untrue statement or omission made in
any preliminary Prospectus relating to the Registration Statement, the indemnity
agreement contained in this subsection (a) shall not inure to the benefit of any
Holder from whom the Person asserting any such losses, claims, damages or
liabilities purchased the Registrable Securities concerned, to the extent that
the Prospectus was required to be delivered by such Holder under the Securities
Act in connection with such purchase and any such loss, claim, damage or
liability of such Holder results from the fact that there was not sent or given
to such Person, at or prior to the written confirmation of the sale of such
Registrable Securities to such Person, a copy of the final Prospectus if the
Company had previously furnished copies thereof to such Holder; provided
further, however, that this indemnity agreement will be in addition to any
liability which the Company may otherwise have to such Indemnified Party.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) Each Holder of the Registrable Securities, severally and not jointly, will
indemnify and hold harmless the Company and each other Holder and each Person,
if any, who controls the Company or any such other Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against any losses, claims, damages or liabilities or any actions in respect
thereof, to which the Company, such other Holder or any such controlling Person
may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such losses, claims, damages, liabilities or actions arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in a Registration Statement or Prospectus or in any amendment or
supplement thereto or in any preliminary Prospectus relating to a Registration
Statement, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein (in the
case of the Prospectus, in light of the circumstances under which they were
made) not misleading, but in each case only (i) to the extent that the untrue
statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to such
Holder or such Holder’s proposed method of distribution of Registrable
Securities and furnished to the Company by or on behalf of such Holder
specifically for inclusion therein or (ii) in the case of an occurrence of an
event of the type specified in Section 3(b)(ii)-(v), as a result of the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective;
and, subject to the limitation set forth immediately preceding this clause,
shall reimburse, as incurred, the Company and each such other Holder for any
legal or other expenses reasonably incurred by the Company, such other Holder or
any such controlling Person in connection with investigating or defending any
loss, claim, damage, liability or action in respect thereof. This indemnity
agreement will be in addition to any liability which such Holder may otherwise
have to the Company, such other Holder or any such controlling Persons. No
Holder shall be liable under this Section 7(b) for any amounts exceeding the net
proceeds received by such Holder from the sale of Registrable Securities
pursuant to the Registration Statement giving rise to the indemnification
obligation.
 
(c) Promptly after receipt by any Person in respect of which indemnity may be
sought pursuant to Section 7(a) or (b) (any such Person, an “Indemnified Party”)
under this Section 7 of notice of the commencement of any action or proceeding
(including a governmental investigation), such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party of the commencement thereof; but the
omission so to notify the indemnifying party will not, in any event, relieve the
indemnifying party from any obligations to any Indemnified Party unless the
indemnifying party is materially prejudiced. In case any such action is brought
against any Indemnified Party, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party (who shall not, except with the consent
of the indemnified party, be counsel to the indemnifying party), and after
notice from the indemnifying party to such Indemnified Party of its election so
to assume the defense thereof the indemnifying party will not be liable to such
Indemnified Party under this Section 7 for any legal expenses, other than
reasonable costs of investigation, subsequently incurred by such Indemnified
Party in connection with the defense thereof. No indemnifying party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending or threatened action in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party unless such settlement includes an
unconditional release of such Indemnified Party from all liability on any claims
that are the subject matter of such action, and does not include a statement as
to or an admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Party. The indemnifying party shall not be liable for the costs
and expenses of any settlement of such action effected by such Indemnified Party
without the consent of the indemnifying party, which consent shall not be
unreasonably withheld.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an Indemnified Party under subsections (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
Indemnified Party on the other from the sale of the Registrable Securities by
the Holders, or (ii) if the allocation provided by the foregoing clause (i) is
not permitted by applicable law or not applicable as where the Company is the
indemnifying party and no securities are sold by the Company in the transaction
which is the subject of the action or proceeding, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the indemnifying party or parties on the
one hand and the Indemnified Party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other Indemnified Party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid by
an Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any action or claim which is
the subject of this subsection (d). Notwithstanding any other provision of this
Section 7(d), the Holders of the Registrable Securities shall not be required to
contribute any amount in excess of the amount by which the net proceeds received
by such Holders from the sale of the Registrable Securities pursuant to the
Registration Statement exceeds the amount of damages that such Holders have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each Person,
if any, who controls such Indemnified Party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
Indemnified Party, and each Person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
(e) The agreements contained in this Section 7 shall survive the sale of the
Registrable Securities pursuant to the Registration Statement and shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any Indemnified Party.
 
SECTION 8.
RULE 144.

 
The Company shall use its best efforts to file the reports required to be filed
by it under the Exchange Act in a timely manner and, if at any time the Company
is not required to file such reports, it will, upon the request of any Holder,
make publicly available other information so long as necessary to permit sales
of their securities pursuant to Rule 144. The Company covenants that it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144. Upon the request of any Holder, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.
 
SECTION 9.
MISCELLANEOUS.

 
(a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, any Holder may obtain such
relief as may be required to specifically enforce the Company’s obligations
under Section 2 hereof. The Company further agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
 
(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the Closing Date. Notwithstanding anything to the
contrary herein, the registration rights granted herein are subordinated in all
respects to the registration rights granted pursuant to the Existing
Registration Rights, including with respect to the timing, inclusion and
priority of the amount of securities so registered. For the avoidance of doubt,
the liquidated damages payable by the Company in the event of Registration
Default shall not be affected by the subordination as mentioned in the prior
sentence, except that the Registration Default is occurred as a result of the
delay in or failure to obtain the effectiveness of the registration statement in
form SB-2 filed with the U.S. Securities and Exchange Commission on September
20, 2007 (Registration No. 333-144283) due to the interpretation of the staff of
the U.S. Securities and Exchange Commission that Rule 415 is not available for
continuous or delayed offerings of securities for the account of selling
security-holders.
 
 
13

--------------------------------------------------------------------------------

 
 
(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority of the Registrable Securities affected by
such amendment, modification, supplement, waiver or consent.
 
(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:
 
(1) if to a Holder of the Securities, at the most current address given by such
Holder to the Company or Warrant Agent.
 
(2) if to the Company, at its address as follows:
 
China Mobile Media Technology Inc.
9th Floor, Block C, Intell-Center
No.18 Zhongguancun East Road
Haidian District
Beijing, China 100083
Attention: Chief Financial Officer
Facsimile No.: +86 10 8260 1927


with a copy to:
 
Loeb & Loeb LLP
345 Park Avenue, New York, NY 10154
Attention: Mitchell S. Nussbaum, Esq.
Facsimile No.: +1 212 202 7829


(3) if to the Purchaser, at its address as indicated on Schedule I to the
Purchase Agreement.
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by the recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.
 
(e) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit the Company, the Holders and their respective successors and
assigns. In addition, and whether or not any express assignment shall have been
made, the provisions of this Agreement which are for the benefit of the
Purchaser shall also be for the benefit of and enforceable by any subsequent
Holder, subject to the terms and conditions contained in this Agreement. The
Purchaser and any Holder shall provide written notice to the Company of any
assignment of their rights hereunder or any transfer of Registrable Securities
which are entitled to such rights under the terms of this Agreement; provided
that the failure to provide such notice shall not affect any such rights of the
Purchaser or any Holder.
 
 
14

--------------------------------------------------------------------------------

 
 
(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(h) Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS. The Company agrees that any suit, action or
proceeding against it arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any State or U.S. federal
court in The City of New York and County of New York, and waives any objection
which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.
 
(i) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
 
(j) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its Affiliates (other than
subsequent Holders of Registrable Securities if such subsequent Holders are
deemed to be Affiliates solely by reason of their holdings of such Registrable
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.
 
(k) Business Combinations. Without the prior written consent of the Holders, the
Company shall not consolidate with or enter into any merger, consolidation or
other business combination transaction (for the purposes of this Section 9(k), a
“business combination”) with another Person (whether or not the Company is the
surviving entity) or sell, transfer or distribute all or substantially all of
its assets, whether in a single transaction or through a series of related
transactions, to another Person or group of affiliated Persons or permit any of
its subsidiaries to enter into any such transaction or transactions, where the
business combination or sale, transfer or distribution involves the payment by
any Person of any securities to, or the exchange by any Person of any securities
with, the Company or any holders of Common Stock of the Company, unless the
issuer of such securities agrees to be bound by the terms of this Agreement with
Holders relating to such securities or otherwise enters into a new registration
rights agreement which shall contain terms substantially similar to this
Agreement and shall otherwise be in a form satisfactory to the Holders.
 
 
15

--------------------------------------------------------------------------------

 
 
(l) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligation of any other Holder hereunder. Nothing contained
herein or in any other agreement of document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
[Signature Page Follows]
 
 
16

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

        CHINA MOBILE MEDIA TECHNOLOGY INC.  
   
   
  By:      

--------------------------------------------------------------------------------

Name:   Title: 

 
ABAX LOTUS LTD.

 
By:_________________________________
Name:
Title: Authorized Signatory
 


[SIGNATURE PAGE TO EQUITY REGISTRATION RIGHTS AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 
 